
	

113 S1482 IS: Empower States Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1482
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Hoeven (for himself,
			 Ms. Landrieu, Mr. Portman, Ms.
			 Heitkamp, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To recognize the primacy of States, provide for the
		  consideration of the economic impact of additional regulations, and provide for
		  standards and requirements relating to certain guidelines and regulations
		  relating to health and the environment.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Empower States Act of
			 2013.
		2.Regulation of
			 oil or natural gas development on Federal land in StatesThe Mineral Leasing Act is amended—
			(1)by redesignating
			 section 44 (30 U.S.C. 181 note) as section 45; and
			(2)by inserting
			 after section 43 (30 U.S.C. 226–3) the following:
				
					44.Regulation of
				oil or natural gas development on Federal land in States
						(a)In
				generalSubject to subsection (b), the Secretary of the Interior
				shall not issue or promulgate any guideline or regulation relating to oil or
				gas exploration or production on Federal land in a State if the State has
				otherwise met the requirements under this Act or any other applicable Federal
				law.
						(b)ExceptionThe
				Secretary may issue or promulgate guidelines and regulations relating to oil or
				gas exploration or production on Federal land in a State if the Secretary of
				the Interior determines that as a result of the oil or gas exploration or
				production there is an imminent and substantial danger to the public health or
				environment.
						.
			3.RegulationsPart E of the Safe Drinking Water Act (42
			 U.S.C. 300j et seq.) is amended by adding at the end the following:
			
				1459.Regulations
					(a)Comments
				relating to oil and gas exploration and productionBefore issuing
				or promulgating any guideline or regulation relating to oil and gas exploration
				and production on Federal, State, tribal, or fee land pursuant to this Act, the
				Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the Act
				entitled An Act to regulate the leasing of certain Indian lands for
				mining purposes, approved May 11, 1938 (commonly known as the
				Indian Mineral Leasing Act of 1938) (25 U.S.C. 396a et seq.),
				the Mineral Leasing Act (30 U.S.C. 181
				et seq.), or any other provision of law or Executive order, the head of a
				Federal department or agency shall seek comments from and consult with the head
				of each affected State, State agency, and Indian tribe at a location within the
				jurisdiction of the State or Indian tribe, as applicable.
					(b)Statement of
				Energy and Economic ImpactEach Federal department or agency
				described in subsection (a) shall develop a Statement of Energy and Economic
				Impact, which shall consist of a detailed statement and analysis supported by
				credible objective evidence relating to—
						(1)any adverse
				effects on energy supply, distribution, or use, including a shortfall in
				supply, price increases, and increased use of foreign supplies; and
						(2)any impact on the
				domestic economy if the action is taken, including the loss of jobs and
				decrease of revenue to each of the general and educational funds of the State
				or affected Indian tribe.
						(c)Regulations
						(1)In
				generalA Federal department or agency shall not impose any new
				or modified regulation unless the head of the applicable Federal department or
				agency determines—
							(A)that the rule is
				necessary to prevent imminent substantial danger to the public health or the
				environment; and
							(B)by clear and
				convincing evidence, that the State or Indian tribe does not have an existing
				reasonable alternative to the proposed regulation.
							(2)DisclosureAny
				Federal regulation promulgated on or after the date of enactment of this
				paragraph that requires disclosure of hydraulic fracturing chemicals shall
				refer to the database managed by the Ground Water Protection Council and the
				Interstate Oil and Gas Compact Commission (as in effect on the date of
				enactment of this Act).
						(d)Judicial
				review
						(1)In
				generalWith respect to any regulation described in this section,
				a State or Indian tribe adversely affected by an action carried out under the
				regulation shall be entitled to review by a United States district court
				located in the State or the District of Columbia of compliance by the
				applicable Federal department or agency with the requirements of this
				section.
						(2)Action by
				court
							(A)In
				generalA district court providing review under this subsection
				may enjoin or mandate any action by a relevant Federal department or agency
				until the district court determines that the department or agency has complied
				with the requirements of this section.
							(B)DamagesThe
				court shall not order money damages.
							(3)Scope and
				standard of reviewIn reviewing a regulation under this
				subsection—
							(A)the court shall
				not consider any evidence outside of the record that was before the agency;
				and
							(B)the standard of
				review shall be de
				novo.
							.
		
